Citation Nr: 0622853	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from August 1941 to September 
1945.  He died in July 1998.  The appellant is the widow of 
the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In November 2004, the Board granted the appellant's motion to 
advance this case on its docket.  

This matter was previously before the Board in January 2005 
at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran died in July 1998.

2.  The cause of death was sepsis due to or as a consequence 
of intestinal obstruction.  

3.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction rated as 50 percent 
disabling; and residuals of a hemorrhoidectomy, rated as 
noncompensable.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

June 2002, September 2004, February 2005, and September 2005 
VCAA letters informed the appellant of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the appellant what types of evidence VA 
would undertake to obtain and what evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The September 2005 letter notified the appellant of the need 
to submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in the most recent supplemental 
statement of the case issued in April 2006.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As to 
the issue of service connection for the cause of the 
veteran's death, as the Board concludes below that the 
preponderance of the evidence is against this claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. This matter was also remanded 
for a VA examiner's opinion as to the cause of the veteran's 
death.  

Further efforts to assist the appellant in the development of 
her claim are not reasonably likely to assist her in 
substantiating the claim.

Cause of Death

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For chronic diseases, including cardiovascular disease such 
as hypertension, service connection will be presumed if 
manifested to a compensable degree within the presumptive 
period (usually one year) after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service and at any time 
thereafter, service connection will be conceded.  38 C.F.R. 
§ 3.303(b).  

If there is not sufficient observation to identify a chronic 
disease during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The death certificate shows that the veteran died in July 
1998.  According to the death certificate the immediate cause 
of death was cardiopulmonary arrest due to or as a 
consequence of sepsis due to or as a consequence of 
congestive heart failure.  

At the time of the veteran's death, service connection was in 
effect for anxiety reaction manifested by dizzy spells and 
loss of appetite, rated as 50 percent disabling, and 
residuals of a hemorrhoidectomy, rated as noncompensable.

The veteran's service medical records are devoid of any 
findings of sepsis or congestive heart failure.  There were 
also no reports or findings of sepsis or congestive hart 
failure at the time of the veteran's April 1947 VA 
examination.  The veteran's cardiovascular system was noted 
to be normal at that time.  No complaints or findings of 
sepsis or congestive heart failure were reported at the time 
of the veteran's May 1949 VA examination.  The veteran's 
cardiovascular system was again found to be normal.  

On VA examination in April 1954, there were again no reports 
or findings of sepsis or congestive heart failure.  Normal 
findings were again reported for the cardiovascular system 
and the veteran's blood pressure was noted to be 120/80.  

In a March 1987 letter, the veteran's private physician, E. 
S., M.D., indicated that the veteran had been a patient of 
his for twenty seven years.  He noted that the veteran had 
always been very nervous.  He stated that the veteran had 
hypertension probably brought on by his mental condition.  He 
also reported that the veteran had had a cerebrovascular 
accident years earlier.  Dr. S' said that he believed all of 
the veteran's problems were service-connected.  

In September 1987, the veteran underwent a left 
hemicolectomy.  Subsequent to the surgery he developed 
congestive heart failure.  The veteran was treated with Lasix 
and the congestive heart failure reportedly resolved.  

Terminal hospitalization treatment records reveal that the 
veteran was admitted with an intestinal obstruction on July 
14, 1998.  A past history of congestive heart failure was 
noted.  He subsequently developed sepsis.  The veteran 
underwent an exploratory laparotomy with lysis of adhesions.  
He was found to have a small bowel obstruction.  An EKG 
revealed no changes from an EKG that was done in May 1997.  
The veteran was noted to be a high risk for surgery in view 
of his age and cardiac risk factors.  The veteran's health 
continuued to diminish while he was hospitalized.  
Subsequently, the veteran was found nonresponsive and had no 
heartbeat or pulse.  An EKG was performed which revealed no 
electrical activity.  Thereafter, the veteran was pronounced 
dead.  

The appellant has expressed her belief that the veteran's 
service-connected anxiety disorder caused his congestive 
heart failure which subsequently led to the veteran's death.  

In January 2005, the Board remanded this matter for further 
development, to include obtaining an opinion as to whether it 
was at least as likely as not that the veteran's 
cardiovascular disease was caused by, secondary to, or was 
aggravated (made permanently worse) by the service-connected 
anxiety disorder.  

The examiner was also requested to render an opinion as to 
whether the anxiety disorder hastened or otherwise 
contributed to the cause of the veteran's death.  

In a March 2005 report, a VA physician indicated that he had 
reviewed the veteran's claims folder.  He stated that it was 
at least as likely as not that the veteran's cardiovascular 
disease was aggravated by his anxiety disorder.  He noted 
that there was data to associate stress and anxiety with 
coronary artery disease.  He also observed that there was 
further data to suggest that stress, anxiety, and depression, 
would increase the mortality and morbidity of heart disease.  

The physician concluded that there was no clear connection 
between the veteran's anxiety disorder and his death.  He 
noted that when reviewing the file, it appeared that the 
veteran's death was a result of sepsis from an intestinal 
obstruction.  He stated that this would not have been caused 
by anxiety.  

In an October 2005 follow-up report, the physician indicated 
that he had been asked to expand upon his opinion.  He noted 
that the veteran's claims folder and his hospitalization 
records had been reviewed.  

As to the question of why the veteran's service-connected 
anxiety did not contribute to causing sepsis, the examiner 
indicated that there was no reason, basis, or logic that 
connected sepsis to anxiety.  He stated that there was no 
further explanation that could be given for that.  

Analysis

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements (in-service disease or injury and a nexus 
between service and the fatal disease or disability) must be 
supported by evidence of record. Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Although there is no evidence or contention that a fatal 
condition was present in service, it is contended that the 
service connected anxiety caused or contributed to the fatal 
conditions.  Since the veteran was service connected for 
anxiety, the element of an in-service disability was 
essentially satisfied.

The remaining question is whether anxiety caused or 
contributed to the fatal conditions.

The death certificate does suggest that congestive heart 
disease caused the fatal sepsis, and the medical opinions 
would support a conclusion that congestive heart failure 
could be caused or aggravated by the service connected 
anxiety.

If the scenario suggested by the death certificate were 
accepted, it would follow that a service connected disease or 
disability (anxiety), as likely as not, caused or contributed 
to the cause of death.

The VA physician essentially concluded, however, that heart 
failure was likely caused by sepsis; rather than the other 
way around.  This opinion is supported by the terminal 
hospital records, which show no congestive heart failure 
prior to the onset of the fatal sepsis.  The physician 
further concluded that sepsis was not related in any way to 
the service connected anxiety.  There is no competent 
evidence relating sepsis to service.

The veteran had been found to have congestive heart failure 
years prior to his terminal hospitalization, but all the 
evidence is to the effect that the condition resolved 
relatively quickly.

The VA physician's opinions are more probative than the death 
certificate because the physician's opinions were accompanied 
by a rationale, were the product of a review of the claims 
folder, and were more detailed.  They were also consistent 
with the treatment records.

While the appellant has expressed her belief that the 
veteran's service-connected anxiety disorder caused 
congestive heart failure and that congestive heart failure 
caused or contributed to death, she has not been shown to be 
a medical expert, and as such is not qualified to express an 
opinion regarding any medical causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinion can 
not be accepted as competent evidence to the extent that it 
purports to establish such medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

As just discussed, the most probative evidence is to the 
effect that a service connected disease or disability did not 
cause or contribute to the cause of the veteran's death.  The 
preponderance of the evidence is thus against the claim.  
Reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


